         CASE 0:20-cv-01676-WMW-HB Doc. 39 Filed 04/12/21 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Joshua Jon Carlson,                                    Case No. 20-cv-1676 (WMW/HB)

                           Plaintiff,
                                                  ORDER ADOPTING REPORT AND
       v.                                             RECOMMENDATION

Paul Schnell et al.,

                           Defendants.


       This matter is before the Court on the February 8, 2021 Report and

Recommendation (R&R) of United States Magistrate Judge Hildy Bowbeer. (Dkt. 37.)

The R&R recommends that this case be dismissed without prejudice for failure to

prosecute, pursuant to Rule 41, Fed. R. Civ. P.

       A district court reviews de novo those portions of an R&R to which an objection is

made and “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1); accord Fed. R.

Civ. P. 72(b)(3); LR 72.2(b)(3). When a party fails to file specific objections to an R&R,

de novo review is not required. See Montgomery v. Compass Airlines, LLC, 98 F. Supp.

3d 1012, 1017 (D. Minn. 2015) (observing that objections to an R&R that “are not

specific but merely repeat arguments presented to and considered by a magistrate judge

are not entitled to de novo review, but rather are reviewed for clear error”). A district

court reviews for clear error any aspect of an R&R to which no specific objection is made.

See Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam); see also Fed. R.
        CASE 0:20-cv-01676-WMW-HB Doc. 39 Filed 04/12/21 Page 2 of 3




Civ. P. 72(b) advisory committee’s note (“When no timely objection is filed, the court

need only satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation.”). Because Carlson is pro se, his objections are entitled to

liberal construction. Erickson v. Pardus, 551 U.S. 89, 94 (2007).

       Here, Carlson filed a “response” to the R&R, which the Court construes as

objections to the R&R. See id. Carlson’s objections do not identify any error of law or

fact that warrants rejecting the recommendations in the R&R. 1            Having carefully

reviewed the R&R, the Court finds that it is neither clearly erroneous nor contrary to law.

       Based on the R&R, the foregoing analysis, and all the files, records and

proceedings herein, IT IS HEREBY ORDERED:

       1.     Plaintiff Joshua Jon Carlson’s objections, (Dkt. 38), are OVERRULED.

       2.     The February 8, 2021 R&R, (Dkt. 37), is ADOPTED.

       3.     Plaintiff Joshua Jon Carlson’s complaint, (Dkt. 1), is DISMISSED

WITHOUT PREJUDICE for failure to prosecute. See Fed. R. Civ. P. 41(b).

       LET JUDGMENT BE ENTERED ACCORDINGLY.


1
        Carlson states in his objections that he did not intend to voluntarily dismiss his
case. See Fed. R. Civ. P. 41(a). The R&R recommends voluntary dismissal pursuant to
Rule 41(a) or, in the alternative, involuntary dismissal pursuant to Rule 41(b). See Holly
v. Anderson, 467 F.3d 1120, 1121 (8th Cir. 2006) (“A district court may sua sponte
dismiss an action under Rule 41(b) for the plaintiff’s deliberate failure to comply with a
court order.”); see also Hutchins v. A.G. Edwards & Sons, Inc., 116 F.3d 1256, 1260 (8th
Cir. 1997) (dismissal pursuant to Rule 41(b) requires that the district court “only find that
a litigant acted deliberately rather than accidentally, and need not find bad faith”). Here,
as addressed in the R&R, Carlson has failed to comply with the Court’s order to file an
amended complaint. Carlson does not address the R&R’s recommendation regarding
involuntary dismissal in his objections.


                                             2
        CASE 0:20-cv-01676-WMW-HB Doc. 39 Filed 04/12/21 Page 3 of 3




Dated: April 12, 2021                         s/Wilhelmina M. Wright
                                              Wilhelmina M. Wright
                                              United States District Judge




                                     3
